DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 05/23/2022 responsive to the Office action filed 03/22/2022 has been entered. Claims 1, 2, 4, 5, 7, 12, 18, 20 and 21 have been amended. Claims 6, 14 and 24-26 have been canceled. New claims 27-30 have been added. Claims 1-2, 4-5, 7-9, 12, 16-22, 24 and 27-30 are pending in this application.

Reasons for Allowance

Claims 1-2, 4-5, 7-9, 18-22, 24 and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  
With respect to claims 1 and 18, a primary reason why it is deemed novel and non-obvious over the prior art of record to a mandrel as instantly claimed is that while the prior art (Jones et al., US 2016/0339661-of record) teaches a mandrel (“70”, Pa [0040] and Fig. 4) comprising a plurality of separable segments (“72”, “76”, “84”, and “92”, Pa [0040] and [0041]), and a center component 104 connected to the first end of the main body (Fig. 4) and configured to support the main body (Pa [0042]), and another prior art (Verschueren et al., US 2014/0222184-of record) teaches a breakable mandrel comprising two or more pieces which are joined via links (“a weakened seam”) (Pa [0011]) made of the same material as the build material of the tile pieces during additive manufacturing (Pa [0092]), but none of prior arts teaches the first plug including a cap portion outside the internal cavity and a support member inside the internal cavity, the cap portion being connected to each segment by the links, and a diameter of the cap portion being greater than a diameter of the internal cavity.
Examiner notes newly cited reference (Helenius et al., US 2010/0323051), which teaches core assembly comprising pin 45 that forms at least one dovetail groove 48, sliding elements or slides 49 that have dovetail portions that engage or mate within a corresponding groove 48 (Pa [0044]), and shaft 40 having groove 41 and end 42 (Pa [0029]) which is positioned outside the internal cavity defined by the sliding elements 49, but neither teaches that a diameter of the groove and end is greater than a diameter of the internal cavity nor teaches or suggests that the groove and end are connected to each of the sliding elements 49 by the links.
Claims 2, 4-5, 7-9, 19-22, 24 and 27-30 depend on Claims 1 and 18, and therefore are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions

Claims 1-2, 4-5, 7-9, 18-22, 24 and 27-30 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12, 16 and 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/01/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 7:30-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742